DETAILED ACTION
Claims 1,3,9-10,12-24 of U.S. Application No. 17164051 filed on 02/01/2021 are presented for examination. Claims 2, 4-7, and 11 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3,9-10,12-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Final Office Action of 06/02/2022, Independent claim 1 were rejected for being obvious over Ochi in view of Namerikawa. Claims 6-9, and 22 were indicated to have allowable subject matter but depends on a rejected base claim.
The Applicant proposes on 9/2/2022 to amend claim 1 with the limitations of claim 6, and the intervening claim 4.  Claims 3,9-10,12-23 are allowable for depending on claim 1. Also, new claim 24 has the limitations of claim 22 written in independent form including the limitations of the main claim 1, and the intervening claims 10, and 12. Therefore, new claim 24 is rendered allowable.
Consequently, the proposed amendments places the application in condition of allowance and thus the amendments are being entered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832